El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Freiría Hermanos y Ca., S. en C., demandó en cobro de dinero a José Corretjer Hernández y le embargó el dereche que como heredero de su padre le corresponda en determi-nadas fincas. Estando anunciada la subasta de esos derechos para su venta a fin de satisfacer la sentencia condenatoria dic-tada en ese pleito, Antonia Hernández Curbelo estableció tercería de dominio de dichas participaciones y fundada en ella obtuvo que fuese librado un auto de injunction preli-minar suspendiendo la subasta. Posteriormente, después de tal suspensión, la corte, a instancia de la expresada mercantil y fundándose en que el injunction debió ser librado con pres-tación de fianza, ordenó a la tercerista que la prestase por $1,000 en el término de cinco días, y no habiéndolo hecho dentro de ese término dejó sin efecto» su orden de injunction preliminar con imposición de las costas por resolución de 30 de enero de 1928 que fué notificada el mismo día al abogado de la tercerista. Esta pidió que esa resolución fuese recon-siderada a lo que no accedió la corte y entonces el 20 de fe-*475brero de 1928 apeló de la expresada resolución, del día 30 del rúes anterior.
 El anto de injunction solicitado, decretado y luego dejado sin efecto en este caso no es el procedimiento especial en el que puede recaer sentencia, definitiva que es apelable dentro de treinta días, según el número primero del artículo 295 del Código de Enjuiciamiento Civil, sino que es un injunction auxiliar concedido por la ley de tercería en su sección 16 (ai) para impedir que los bienes inmuebles sean vendidos mientras se resuelva el pleito de tercería, y por esto la apelación que en casos como el presente se! establezca contra resolución anulando el auto de injunction que se había librado debe ser interpuesta dentro de diez días, según el número tercero del artículo antes citado; y como la resolución de 30 de enero no fue apelada hasta, el 20 de febrero siguiente, carecemos de jurisdicción para resolver esta apelación y debemos desestimarla.